Citation Nr: 0626137	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  05-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a mental breakdown with depression, in 
relation to VA medical care provided from 1979 to 1985.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from February 1976 to March 
1978.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence of record does not 
indicate that the veteran currently has a chronic mental 
disorder (including a mental breakdown with depression), and 
does not establish that any such problem is an additional 
disability that resulted from VA hospital care, medical or 
surgical treatment, or examination as caused by carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault on the part of VA, or that such 
problem is the consequence of an event that was not 
reasonably foreseeable during VA medical care.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for an additional disability caused by VA 
medical care from 1979 to 1985, claimed as a mental breakdown 
with depression, have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a November 
2004 letter to the veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002), and 
of the division of responsibility between the veteran and VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005), VA essentially satisfied the 
notification requirements of the VCAA by way of this letter 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence the veteran was expected 
to provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
his claim.  

The Board acknowledges that this VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in his case, rather than prior to the initial 
decision as is typically required.  However, in a case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations, the veteran simply has a right to a VCAA 
content-complying notice, and then to proper subsequent VA 
process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As 
noted, this letter was issued to the veteran in November 
2004.  Thereafter, the veteran was afforded an opportunity to 
respond, and then the RO subsequently reviewed the claim and 
issued a supplemental statement of the case to him in July 
2005.  Under the circumstances, the Board therefore finds 
that these notification requirements of the VCAA have been 
satisfied.  Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In addition, on March 3, 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim.  The five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include an advisement 
that a disability rating and an effective date for an award 
of benefits will be assigned as well, if VA grants the claim.  
Id.  

The aforementioned Dingess/Hartman analysis appears to extend 
in pertinent parts to claims for compensation under 
38 U.S.C.A. § 1151.  In the pending appeal, as noted earlier, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to substantiate his 
claim, but did not advise him of the type of evidence 
necessary to establish a disability rating or effective date 
for the award of these benefits.  Despite the inadequate 
notice provided to the veteran on these elements, however, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision in this 
case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a question that was not addressed 
by the agency of original jurisdiction, it must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, because the Board concludes below that the 
preponderance of the evidence is against the claim, any 
question as to the disability rating or effective date to be 
assigned for such an award is accordingly rendered moot.  

VA also has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this regard, the Board observes that the veteran's service 
medical records are associated with the claims file, as are 
all pertinent and available VA and/or private medical records 
identified and/or provided by the veteran.  

The Board recognizes that the veteran was not afforded a VA 
medical examination in support of his claim, and that the 
VCAA's duty to assist does include the provision of a medical 
examination or the procurement of a medical opinion when the 
evidence of record is insufficient and when such evidence is 
necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2005).  In this case, the provision of a 
current VA examination, in order to determine whether the 
veteran has a current additional mental disability as the 
result of VA treatment, is not indicated by the record.  In 
that regard, the Board emphasizes, as is further discussed 
below, the absence of any currently recorded diagnosis or 
medically noted recurrent or persistent symptoms of a chronic 
mental disorder, the lack of any documented ongoing treatment 
for such a disorder (as admitted by the veteran), and the 
fact that the medical evidence that is of record does not 
suggest a causal connection between a currently diagnosed 
mental disorder and the prior period of VA medical treatment 
identified by the veteran.  Moreover, the Board notes that 
there is already sufficient competent medical evidence of 
record to make a decision on this claim, as such evidence, in 
the form of a September 2004 VA medical opinion, and in 
conjunction with the entire record, indicates that the VA 
treatment identified by the veteran was appropriate and was 
not the cause of additional and chronic mental disability.  
Thus, the Board finds that the provision of a VA medical 
examination is not necessary at this time.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2005); see also McLendon v. Nicholson, No. 
04-185 (U.S. Vet. App. June 5, 2006).

As well, at present, the veteran has not made the Board aware 
of any additional and potentially pertinent evidence that 
needs to be obtained in order to fairly decide his claim.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained, and that the case is ready for appellate 
review. 

As noted above, the evidence available for review includes 
the veteran's service medical records, VA medical records, 
and statements and argument provided by the veteran in 
support of the claim.  In reaching its decision herein, the 
Board has carefully reviewed, considered, and weighed the 
probative value of all of the evidence now contained in the 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, however, will be addressed and/or summarized where 
appropriate.  

Applicable Law

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation . . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the Court in Gardner v. Derwinski, 1 Vet. App. 
584 (1991).  The Gardner decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), see Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court (Supreme 
Court), see Brown v. Gardner, 513 U.S. 115 (1994).  The 
Supreme Court, in affirming the Court's decision, held that 
the statutory language of 38 U.S.C.A. § 1151 simply required 
a causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  See Brown, supra.  38 C.F.R. 
§ 3.358 was then amended in 1995, in order to conform to the 
Supreme Court's decision, and that amendment was effective on 
November 25, 1991 (the date of the Court's decision in 
Gardner).  See 60 Fed. Reg. 14,222 (March 16, 1995).  

Subsequently, however, Congress amended 38 U.S.C.A. § 1151, 
as effective for claims filed on or after October 1, 1997, in 
order to preclude the award of benefits in the absence of 
evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment, or similar fault on the part of VA 
in furnishing care, or in the case of an unforeseen event.  
See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 
(Sept. 26, 1996), now codified at 38 U.S.C.A. § 1151 (West 
2002).  

VA received the veteran's claim in June 2003.  As noted 
above, the amended version of 38 U.S.C.A. § 1151 added the 
requirement that there must be evidence showing that the 
additional disability for which benefits are sought was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation under 38 U.S.C.A. § 1151 and filed on 
or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361 (2005)].  
Those regulations largely implemented the provisions of the 
revised 38 U.S.C.A. § 1151. 

Accordingly, in determining whether a veteran has an 
additional disability, VA must compare the veteran's 
condition immediately before the beginning of the hospital 
care or medical or surgical treatment upon which the claim is 
based to his condition after such care or treatment.  See 
38 C.F.R. § 3.361(b) (2005).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 
38 C.F.R. § 3.361(c)(1) (2005).  Hospital care or medical or 
surgical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the care or 
treatment was furnished, unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  See 38 C.F.R. 
§ 3.361(c)(2) (2005).

As well, in order to establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must first be 
shown that the hospital care or medical or surgical treatment 
caused the veteran's additional disability or death, and then 
that: (i) VA failed to exercise the degree of care that would 
be expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with 
the requirements of 38 C.F.R. § 17.32 (2005).  Minor 
deviations from the requirements of 38 C.F.R. § 17.32 that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  See 38 C.F.R. 
§ 3.361(d)(1) (2005).

Finally, as to whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is to be determined based upon what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2005).

Analysis of the Claim

Via statements supplied in and around the time of his June 
2003 claim, the veteran avers that in relation to care 
provided by individuals at the VA Medical Center (VAMC) in 
Topeka, Kansas during the period of 1979 to 1985, mood-
altering drugs that were administered to him caused problems 
such as hallucination, paranoia, and suicidal ideation, and 
also led to a mental breakdown with depression.  

The veteran's medical evaluation and treatment records from 
the VAMC in Topeka, Kansas, as dated from approximately 
September 1978 to December 1993, are now contained in the 
claims file.  At a local hearing held at the RO in May 2005, 
the veteran indicated that he was not aware of any currently 
diagnosed mental disorder as rendered by a VA or private 
medical practitioner, and stated that he had not received any 
medical treatment for such a problem in at least 10 years.  
(The Board further notes that there is no medical evidence of 
record dated any later than December 1993, and the veteran 
has not advised that there is any such relevant outstanding 
evidence that needs to be obtained for consideration at this 
time.)

Again, the veteran identified a period of treatment at the 
Topeka, Kansas, VAMC, from 1979 to 1985, as the cause of 
additional mental disability that is deserving compensation 
under 38 U.S.C.A. § 1151: a mental breakdown with depression.  
The Board notes that immediately before that time frame, the 
veteran underwent a VA general medical examination and a VA 
neurological examination in September 1978.  After such 
evaluations, the VA general medical examiner did not record 
any specific psychiatric findings, but the VA neurological 
examiner commented that it was apparent that the veteran had 
adult situational maladjustment.

Thereafter, the veteran was hospitalized at the Topeka, 
Kansas, VAMC from July 18, 1980, to September 5, 1980.  
During that time, his diagnoses included: alcoholism, 
habitual excessive type; depression, moderate to severe, with 
suicidal ideation; and borderline personality disorder, with 
passive aggressive features.  At the time of his admission, 
he complained of nerves and a problem with drinking, and 
during this stay, he was treated for such problems.  
Moreover, at admission, he also reported use of recreational 
drugs including acid, uppers, downers, marijuana, and 
amphetamines approximately one year earlier.  During this 
hospital stay, the veteran's treatment included the 
administration of the drug Elavil for suicidal ideation, and 
it was recorded that initially, the veteran had blurry vision 
and dry mouth in relation to use of this medication, but that 
by the time of his discharge, he had no significant side 
effects beyond dry mouth.  The veteran was then readmitted to 
the hospital from September 18, 1980, to September 21, 1980, 
because of his concerns that he was going to begin drinking 
again, and his diagnoses at that time were listed as: 
alcoholism, habitual excessive type; and borderline 
personality disorder, with passive aggressive features.  It 
was also noted that at that time, he still had Elavil, 
another drug called Antabase, and three vitamins for use as 
directed by VA physicians.       

The veteran then participated in a mental health clinic 
intake evaluation at the Topeka, Kansas, VAMC in August 1985, 
upon referral from another VA medical practitioner.  He 
advised, however, that he sought treatment pursuant to the 
advice of his probation/parole officer.  He reported some 
depression, as well as excessive drinking.  On further 
clinical evaluation, he admitted the occurrence of periods of 
sadness and worry, but specifically denied any crying spells, 
helplessness, suicidal ideation, or hallucinations.  His 
diagnoses then included: alcohol abuse, chronic and 
intermittent; and adjustment disorder with depressive 
features.  There are no further mental health clinic reports, 
however, of record.  

Finally, a Topeka, Kansas, VAMC treatment note from June 1988 
recorded the veteran's visit for evaluation of possible 
genital warts, and indicated that the veteran appeared 
worried and had lots of anxiety.  

The remainder of the veteran's medical records from the 
Topeka, Kansas, VAMC, including the identified treatment 
period of 1979 to 1985 but also the remainder of medical 
records dated through 1993, address only various 
physiological problems.  These reports do not note any 
particular mental symptoms or disorders, or record any 
complaints from the veteran of his averred symptomatology 
following the administration or use of medications prescribed 
by individuals at that VA facility.  

In support of the veteran's claim, the RO sought a VA medical 
opinion as to whether the veteran had any additional 
disability that was the result of his identified VA medical 
treatment.  A September 2004 report from the VA Chief of 
Staff of the Eastern Kansas Healthcare System is of record, 
and notes a review of the VA medical records at issue.  The 
Chief of Staff then concluded that upon review of these 
records, there was no indication of inappropriate or harmful 
treatment.  As well, he did not identify any additional 
mental disability that was the result of any such treatment.  

Again, there is no competent medical evidence of record of 
any currently diagnosed and chronic mental disorder on the 
veteran's part, including a mental breakdown with depression.  
The Board is aware that the veteran believes that he 
currently suffers from such a disability, but as a layman 
without the appropriate medical expertise, the Board may not 
consider this opinion as competent medical evidence in 
support of his claim.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Thus, with consideration of the entire available record and 
especially in light of the information as summarized above, 
the Board must deny the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 for a mental breakdown with 
depression.  There is no indication that the veteran even has 
a current mental disorder that would warrant compensation.  
See also 38 C.F.R. § 4.127 (2005).  Moreover, there is no 
competent medical evidence of record that demonstrates that 
because of any noted evaluation or treatment rendered at the 
VAMC in Topeka, Kansas, from 1979 to 1985, the veteran has an 
additional mental disability that was either the result of VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault, or that such a 
problem was the consequence of an event that was not 
reasonably foreseeable during VA care.  Accordingly, the 
Board must deny the veteran's appeal at this time.  See 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In reviewing the foregoing, the Board has been cognizant of 
the benefit of the doubt rule.  The preponderance of the 
evidence, however, is against the claim.  As such, this case 
does not present such a state of balance between the positive 
evidence and the negative evidence - a state of relative 
equipoise - so as to allow for a more favorable 
determination.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a mental breakdown with depression, in 
relation to VA medical care provided from 1979 to 1985, is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


